DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 remain pending and are ready for examination.

Objection
Claims 1, 8 and 15 recite “the first group defined based on a set of two or more diversity dimensions” and “the second group defined based on the set of two or more diversity dimensions” and it should be “the first demographic group defined based on a set of two or more diversity dimensions” and “the second demographic group defined based on the set of two or more diversity dimensions”.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-9, 12-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Modarresi et al., U.S. Pub No: US 20190080352  A1 (Hereinafter “Modarresi”) in view of Ng et al., U.S. Pub No: US 20160189301 A1 (Hereinafter “Ng”).

Regarding claim 1, Modarresi discloses A method comprising:
determining, based on data describing a set of users, a first distribution value indicating a distribution of users from the set of users that are within a first demographic group, the first group defined based on a set of two or more diversity dimensions (Modarresi, see paragraph [0017, 0027, 0034], fig.2-3, a set of group can be determined based on one or more rules);
determining, based on the data describing the set of users, a second distribution value indicating a distribution of the users from the set of users that are within a second demographic group, the second group defined based on the set of two or more diversity dimensions (Modarresi, see paragraph [0017, 0027, 0034], fig.2-3, a set of group can be determined based on one or more rules), wherein the users that are within the first demographic group are not in the second demographic group, and the users that are within the second demographic group are not in the first demographic group (Modarresi, see paragraph [0017, 0027, 0034], fig.2, see step 203 which represent a group that’s based on trait, while step 204 represent a group that’s based on “without trait”);
generating a distribution vector based on at least the first distribution value and the second distribution value (Modarresi, see paragraph [0043-0044, 0057]).
Modarresi fails to explicitly disclose determining, based on the distribution vector and a similarity matrix, a set of diversity index values forming a diversity index vector, the similarity index including a set of similarity scores for at least the first demographic group and the second demographic group; and
determining a diversity index score for the set of users based on the diversity index vector and the distribution vector, the diversity index score indicating a level of diversity amongst the users from the set of users.
Ng discloses determining, based on the distribution vector and a similarity matrix, a set of diversity index values forming a diversity index vector, the similarity index including a set of similarity scores for at least the first demographic group and the second demographic group (Ng, see paragraph [0019, 0037-0038, 0102, 0105], wherein The calculation itself can be related to the diversity score of the portfolio via the correlation/covariance matrix); and
determining a diversity index score for the set of users based on the diversity index vector and the distribution vector, the diversity index score indicating a level of diversity amongst the users from the set of users (Ng, see paragraph [0102, 0105], wherein The calculation itself can be related to the diversity score of the portfolio via the correlation/covariance matrix).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Modarresi to include one or more documents where one document can have a different domain, as taught by Ng, because the system would improve search results and user experience (Ng; paragraphs [0010-0013]).
 
Regarding claim 2, the combination of Modarresi and Ng further disclose determining, for a first diversity dimension from the set of two or more diversity dimensions, a first set of demographic groups (Modarresi, see paragraph [0017, 0027, 0034], fig.2-3, a set of group can be determined based on one or more rules);
generating, based on the first set of demographic groups, a first similarity sub-matrix, the first similarity sub-matrix including similarity scores for each demographic group from the first set of demographic groups (Ng, see paragraph ;
determining, for a second diversity dimension from the set of two or more diversity dimensions, a second set of demographic groups (Modarresi, see paragraph [0017, 0027, 0034], fig.2-3, a set of group can be determined based on one or more rules);
generating, based on the second set of demographic groups, a second similarity sub-matrix, the second similarity sub-matrix including similarity scores for each demographic group from the second set of demographic groups (Ng, see paragraph [0019, 0037-0038, 0102, 0105], wherein The calculation itself can be related to the diversity score of the portfolio via the correlation/covariance matrix);
determining, based on the first set of demographic groups and the second set of demographic groups, a third set of demographic groups, the third set of demographic groups including combinations of the first set of demographic groups and the second set of demographic groups (Modarresi, see paragraph [0017, 0027, 0034-0035], fig.2-3, a set of group can be determined based on one or more rules. For example, other users having similarity scores below the "5" threshold, e.g., similarity scores of 1, 2, 3, or 4, are included in the segment and other users with higher similarity scores are not included. In another example, similarity scores are normalized to [0, 1], with 1 being the highest similarity score. The higher the score is, the higher the similarity is between two users (or any other objects). In implementations in which greater similarity scores represent less similarity, users having similarity scores that are less than the similarity threshold are selected. In implementations in which ; and
generating the similarity matrix based on the first similarity sub-matrix and the second similarity sub-matrix, the similarity matrix including similarity scores for each demographic group from the third set of demographic groups (Ng, see paragraph [0019, 0037-0038, 0102, 0105], wherein The calculation itself can be related to the diversity score of the portfolio via the correlation/covariance matrix).

Regarding claim 5, the combination of Modarresi and Ng further disclose wherein determining the diversity index score for the set of users comprises:
multiplying the diversity index vector by the distribution vector, yielding a determined value (Ng, see paragraph [0060-0061]); and
determining an inverse of the determined value, yielding a raw diversity index score for the set of users  (Ng, see paragraph [0060-0061]).

multiplying the raw diversity index score by a predetermined multiplier, yielding the diversity index score for the set of users  (Ng, see paragraph [0060-0061]).

Regarding claim 7, the combination of Modarresi and Ng further disclose generating a report comparing the diversity index score for the set of users to a second diversity index score for a second set of users (Ng, see paragraph [0029, 0036], fig.9, wherein The clustering module 130 can display to the end user these commonality clusters, which indicate areas of non-diversity. Also, these commonality clusters can be utilized by the recommendation module 140 to create action items for the end user that if enacted would change the diversity score); and
causing presentation of the report within a user interface on a display of a client device (Ng, see paragraph [0029, 0036], fig.9, wherein The clustering module 130 can display to the end user these commonality clusters, which indicate areas of non-diversity. Also, these commonality clusters can be utilized by the recommendation module 140 to create action items for the end user that if enacted would change the diversity score).

Claims 8-9 and 12-14 are rejected under the same rationale as claims 1-2 and 5-7.

Claims 15-16 and 19-20 are rejected under the same rationale as claims 1-2 and 6-7.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1264.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MAHER N ALGIBHAH/Examiner, Art Unit 2165

/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165